Exhibit 10.1

 

THE JONES GROUP INC.
1411 BROADWAY, NEW YORK, NEW YORK 10018



May 8, 2013



Mr. Christopher Cade
1825 Jenkins Drive
Easton, PA 18040

> > > Re: Amendment No. 3 to Employment Agreement

Dear Chris:

        Reference is made to your Employment Agreement dated December 5, 2007 by
and between you and The Jones Group Inc. (the "Company"), as amended by
Amendment No. 1 thereto dated July 18, 2008 and Amendment No. 2 dated October 4,
2010 (the "Employment Agreement"). All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Employment Agreement.

        This will confirm our agreement that, effective as of the date hereof,
the terms and conditions of the Employment Agreement are hereby amended as
follows:

        1. The first sentence of Section 1 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

> > "The Company shall employ you for a period commencing as of December 18,
> > 2007 and ending as of December 31, 2016."

        2. Section 5(d) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

  "(d) Change in Control. If, following a "Change in Control" (as defined
herein) and prior to the end of the term of this agreement, the Company
terminates your employment without Cause or you terminate your employment
hereunder for Good Reason, you will be paid a lump sum payment equal to three
(3) times your yearly salary at the rate in effect immediately preceding
termination."

        3. Section 5(h) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

  "(h) Accelerated Vesting of Equity Grants. In addition to the foregoing and
notwithstanding any other agreement between you and the Company, all unvested
shares of restricted common stock of the Company and/or

--------------------------------------------------------------------------------

Christopher Cade
May 8, 2013
Page 2

    unvested options to purchase common stock of the Company which you held at
the time of the termination of your employment by the Company without Cause or
by you for Good Reason or a Change in Control (and prior to the end of the term
of this agreement) (each, an "Acceleration Event") shall become fully vested
and, in the case of stock options, immediately exercisable during the remaining
original term of each such stock option, upon such Acceleration Event; provided,
however, that with respect to any and all restricted stock awards which are
intended to satisfy the requirements for "qualified performance-based
compensation" (within the meaning of Treasury Regulation Section 1.162-27(e)),
in the event of termination of your employment by the Company without Cause or
by you for Good Reason (in each case, other than under circumstances described
in Section 5(d) hereof), such restricted stock awards shall vest and be free of
restrictions following the occurrence of the applicable Acceleration Event
solely based on the extent to which the performance goals for the applicable
performance period are satisfied."

        4. Except as otherwise set forth in this Amendment No. 3 to Employment
Agreement, the Employment Agreement is ratified and confirmed in all respects
and remains in full force and effect.

        Please acknowledge your agreement with the foregoing by signing the
enclosed copy of this Amendment No. 3 to Employment Agreement and returning it
to the Company.
 

  Very truly yours,

THE JONES GROUP INC.

By: /s/  Ira M. Dansky
Ira M. Dansky, Executive Vice President,
General Counsel and Secretary

 

Agreed in all respects:

/s/ Christopher Cade
Christopher Cade

 